Justice White,
with whom Justice Blackmun joins,
dissenting.
The issue presented in this case is whether an order denying a civil rights plaintiff’s motion for appointment of counsel is a final decision appealable as a matter of right under 28 U. S. C. § 1291. Three among petitioners are Title VII plaintiffs who moved for and were denied appointment of counsel pursuant to 42 U. S. C. §2000e-5(f)(l)(B); a fourth petitioner, a plaintiff in an action under 42 U. S. C. § 1983, moved for and was denied appointment of counsel pursuant to 28 U. S. C. § 1915(d). Petitioners appealed to the United States Court of Appeals for the Sixth Circuit, which dismissed the appeals on the grounds that the orders denying appointment of counsel are not final for purposes of 28 U. S. C. § 1291. 763 F. 2d 757 (1985). This decision, while not without support among the Courts of Appeals, conflicts with the decisions in Caston v. Sears, Roebuck, & Co., Hattiesburg, Miss., 556 F. 2d 1305 (CA5 1977) (order denying appointment of counsel pursuant *1037to §2000e-5(f)(l)(B) is final for purposes of § 1291), and Slaughter v. City of Maplewood, 731 F. 2d 587 (CA8 1984) (to the same effect). I would grant certiorari to resolve this conflict among the Courts of Appeals on this plainly recurring question.